Allowable Subject Matter
1. 	Claims 1-23 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Koo, US Pub No. 2014/0351896, teaches a head-mounted display (HMD) apparatus and a method for accessing encrypted information by the apparatus, a processor that transmits the biometric information received through the biometric information input unit to a user authentication server through the communication module, receives access privilege information from the user authentication server, and decrypts the encrypted information stored in the memory based on the received access privilege information; and a display unit that displays the decrypted information through the processor. By decrypting information encrypted by a head-mounted display apparatus with enhanced security, even though the encrypted information is exposed, it is possible to prevent the information from being decrypted. (Abstract, para 46, 58-59, 62-65, FIG. 1).

Jain et al., US Patent No. 10,749,673, teach the method includes transmitting the ranking to the plurality of nodes through the shared communication medium, and performing, with the plurality of nodes, the group cryptographic key exchange process in an order of operation specified in the ranking to enable the plurality of nodes to exchange a shared cryptographic key through the shared communication medium while minimizing leakage of data. (Abstract, column 6, lines 28-63, FIG. 2).

Bially et al., US Pub No. 2003/0053625, teach an encrypted data slices generated by the last stage of the encryptor are transmitted through a transmission channel and received at a decryptor having a cascade of stages. Each decryptor stage includes an equalizing delay function and an inverse mapping function to generate output data slices from input data slices. Each output data slice of the last decryptor stage comprises respective values at a given time of a set of N decryptor output data streams, which are multiplexed together to recover the serial data stream. (Abstract, para 41-43, FIG. 1).

Elenes, US Pub No. 2021/0150069, teaches a cryptographic circuit performs cryptographic operations in a block cipher AES mode without feedback. The controller outputs control signals to the cryptographic circuit that cause the cryptographic circuit to perform the cryptographic operations on sequential data blocks with an internally permuted order to mitigate block cipher side-channel attacks. The internally permuted order can be generated using one or more random number generators, one or more pre-configured permutated orders, or other techniques. Further, sequential data blocks can be grouped into sequential subsets of data blocks, and the cryptographic operations can be performed in sequence for the subsets with data blocks within each subset being processed with an internally permuted order. (Abstract, para 38, FIG. 4).

Yan et al., US Pub No. 2004/0223611, teach a methods, systems and apparatus for encrypting and for decrypting a data stream, for securely sending a data stream and for securely receiving a data stream, and for secure transmission of a data stream. The data stream, after at least a part of it being encrypted, is transmitted from a sender to a receiver via a channel. An exemplary method for encrypting comprises: adjusting encryption attributes during transmission; encrypting the data stream according to the adjusted encryption attributes; and transmitting the encrypted data stream and information of the encryption attributes to the receiver. (Abstract, para 66-70, figure 4).

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, a system on a chip (SOC) comprising a scheduler configured to: establish concurrent data availability with respect to both the encryption engine and the decryption engine; and based on the concurrent data availability with respect to both the encryption engine and the decryption engine, activate the encryption engine and the decryption engine to cause the encryption engine to encrypt the Tx channel data concurrently with the decryption engine decrypting the encrypted Rx channel data using the decryption key that is different from the encryption key.

Regarding claim 10, the prior art of record fails to disclose or suggest the combination of claim elements of claim 10 including, a head-mounted device (HMD) comprising: an interface; and a system on a chip (SoC) comprising: a scheduler configured to: establish concurrent data availability with respect to both the encryption engine and the decryption engine; and based on the concurrent data availability with respect to both the encryption engine and the decryption engine, activate the encryption engine and the decryption engine to cause the encryption engine to encrypt the Tx channel data concurrently with the decryption engine decrypting the encrypted Rx channel data using the decryption key that is different from the encryption key.

Regarding claim 17, the prior art of record fails to disclose or suggest the combination of claim elements of claim 17 including, a peripheral device comprising: an interface; and a system on a chip (SoC) comprising: a scheduler configured to: establish concurrent data availability with respect to both the encryption engine and the decryption engine; and based on the concurrent data availability with respect to both the encryption engine and the decryption engine, activate the encryption engine and the decryption engine to cause the encryption engine to encrypt the Tx channel data concurrently with the decryption engine decrypting the encrypted Rx channel data using the decryption key that is different from the encryption key.
The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186